Terminal Disclaimer
The terminal disclaimer filed on 3/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,194,752 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth including that of independent claims 21, 31, and 35.
Regarding independent claims 21, 31, and 35, the closest prior art of record, U.S. Patent Application Publication 2011/0107514 to Brykalski et al. and U.S. Patent Application Publication 2011/0289684 to Parish et al. teach air mattresses including at least an upper layer and a lower layer, a spacer material between the upper and lower layers, an air distributor, and openings/apertures in at least one of the upper and lower layers. The prior art, however, does not teach or fairly disclose a joining structure/stitching being in tension between the upper and lower layers, configured to compress/pull together upper and lower layer towards one another. Parish teaches support fibers that provide additional support against compression and work in an opposite manner to the claimed joining structure/stitching.  Additionally the properly filed Terminal Disclaimer as noted above obviates any Double Patenting rejections in view of U.S. Patent 10,194,752.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R HARE whose telephone number is (571)272-4420.  The examiner can normally be reached on MON-FRI 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Sincerely,

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/30/2021